Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-9, 16-19, 22-24, 27, 30-31 and 33-38 are pending.
	Claims 10-15, 20-21, 25-26, 28-29 and 32 have been cancelled by the applicant.
	Claims 8-9, 19, 22-24, 27, 30-31 and 35-38 are withdrawn.
Claims 1-7, 16-18 and 33-34 are examined on the merits in the present Office action.

Restriction/ Elections
	The applicant has responded on 12/27/2021 to the requirement for restriction requirement and election of species filed on 9/28/2021. The applicant has elected Group I, which includes claims 1-7, 16-18 and 33-34. The applicant has made this election with traverse.  
The applicant has responded to the requirement for species election the applicant has elected SEQ ID NO: 4. SEQ ID NO: 4 contains: thionin as a lysis element (SEQ ID NO: 2), a GSTAPPA linker (SEQ ID NO: 18) and a BPI/LBP recognition element (SEQ ID NO: 16), in that order.  
The applicant has traversed the requirement for restriction in the response on 12/27/2021. The applicant argued that all the claims of Group II depend either directly or indirectly from a claim of Group I, and therefore Group II encompasses all of the limitations of Group I. Therefore, the applicant reasons, examining both groups should not be an undue search burden because if Group I is found allowable then Group II should be allowable as well.
These arguments have been fully considered but they are not persuasive. While the claims of Group II (8-9, 19, 22-24, 27, 30-31 and 35-38) are dependent on claims of Group I, finding Group I 
Rejoinder will be considered if examined claims are found allowable. 

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite the term “homology”. Homology is not a quantitative measure and cannot be used to distinguish the metes and bounds of the claim limitations. For example, it is not clear by what measure a given pair of amino acids may be homologous i.e. sharing properties in polarity or constituent elements may be homologous or may not depending on the interpretation of homology. Further, having 80% homology to a sequence does not have a clear definition recognized in the art. 
	Therefore the limitations of claims 2-5 and 7 are indefinite. 


Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 16-18 and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to any chimeric protein with any polypeptide sequence comprising any recognition element, any linker and any lysis element, any composition or expression vector comprising said chimeric protein, methods of treating plants by applying said chimeric protein or said composition to a plant and wherein the chimeric protein has 80% homology or greater or 90% homology or greater to SEQ ID NO: 4.  The claims are also drawn to a method of enhancing resistance to bacterial diseases in plants comprising transforming a cell with a chimeric protein comprising any thionin or pro-thionin.
The claim breadth includes multitudes of sequences encoding multitudes of proteins because of the phrase “or a sequence with homology thereto” in claims 2-3 and “at least 80% sequence homology thereto” in claims 4-5 and 7.  Further, the chimeric protein can be from any host for claims 1-7. Additionally, it is noted that wherein a recognition element or lysis element is specified, it is in the 
In contrast, the specification only describes the identification of particular element sequences as full-length sequences.  There are no working examples reduced to practice.  In the absence of working examples, Applicants must at least describe the structural features that are required for the claimed function.  Although the specification does describe some optimized sequences for subtilisin, thionin proteins, and BPI/LBP domains, it is not clear what sequence elements are required to be considered a “recognition element” and a “lysis element” within the context of the claims as currently written.  The specification does not describe these other than by way of illustration of 4 specific examples in Figure 4.
The Federal Circuit has clarified the application of the written description requirement.  The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”  Id.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.”  Id.  
Finally, the court held:
A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.
	See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Given the claim breadth and lack of description as discussed above, the specification fails to provide an adequate written description of the genus of sequences as broadly claimed.  Given the lack of written description of the claimed genus of sequences, any method of using them, such as transforming plant cells and plants therewith, and the resultant products including the claimed transformed plant cells and plants containing the genus of sequences, would also be inadequately described.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing.  See the Written Description Requirement guidelines published in Federal Register/ Vol. 66, No. 4/ Friday January 5, 2001/ Notices: pp. 1099-1111.
Therefore, claims 1-7, 16-18 and 33-34 fail to comply with the written description requirement.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 16-18 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (US Pub. No. 20050257285).
	The claims are drawn to any chimeric protein with any polypeptide sequence comprising any recognition element, any linker and any lysis element, any composition or expression vector comprising said chimeric protein, methods of treating plants by applying said chimeric protein or said composition to a plant.  
	Gupta teaches a chimeric antimicrobial protein with a recognition domain fused to a linker between 2 and 20 amino acids with a lysis domain (see claims 1-9) an expression vector (see claim 8 specifically) wherein Agrobacterium is an embodiment [0182], a method of inhibiting Pierce’s disease caused by Xylella fastidiosa by treating a plant with said chimeric protein (see claims 18 and 19). Because of the indefiniteness of the term “homology”, Gupta does not need to have at least 80% identity to SEQ ID NO: 4. See indefiniteness rejection under 35 USC 112(b) above.


Conclusion
Claims 1-7, 16-18 and 33-34 are rejected.
	As a courtesy to the applicant, the examiner found the following references which may be relevant to patentability as part of a rejection under 35 USC 103:
	LOCUS XP_010653029, a defensin-like protein with a gamma-thionin identified region which shares 100% identity with the first 74 residues out of the 79 residues of SEQ ID NO: 2.
	LOCUS XP_002272020, a BPI/LBP family protein found in NCBI from November 22, 2016; positions 35-255 of which share 100% identity with 221-base pair-long SEQ ID NO: 16. The reference provides that the region from position 38 to 255 is BPI1, a BPI/LBP which binds to and neutralizes outer bacterial lipopolysaccharides.                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         
/MATTHEW R KEOGH/               Primary Examiner, Art Unit 1663